       Case 1:19-cv-06809-PAE Document 7 Filed 07/23/19 Page 1 of 21


 1    Evan J. Smith
      BRODSKY & SMITH, LLC
 2    240 Mineola Boulevard
      First Floor
 3    Mineola, NY 11501
      Telephone:    516.741.4977
 4    Facsimile:    516.741.0626
      esmith@brodskysmith.com
 5
      Attorneys for Plaintiff
 6    _________________

 7
                                   UNITED STATES DISTRICT COURT
 8
                                 SOUTHERN DISTRICT OF NEW YORK
 9
10    FRANK FERREIRO, on behalf of                      Case No.:
      himself and all others similarly situated,
11
                                Plaintiff,              CLASS ACTION
12
                      vs.
13                                                      CLASS ACTION COMPLAINT FOR:
      BARNES & NOBLE, INC., LEONARD                     (1) Violation of § 14 (d) and 14(e) of the
14    RIGGIO, GEORGE CAMPBELL JR.,                      Securities Exchange Act of 1934
      MARK D. CARLETON, SCOTT S.                        (2) Violation of § 20(a) of the Securities
15    COWEN, WILLIAM T. DILLARD II, AL                  Exchange Act of 1934
      FERRARA, PAUL B. GUENTHER,                        (3) Breach of Fiduciary Duties
16    PATRICIA L. HIGGINS, IRWIN D.
      SIMON, and KIMBERLY A. VAN DER
17    ZON,
18                              Defendants.             DEMAND FOR JURY TRIAL
19
20
            Plaintiff Frank Ferreiro (“Plaintiff”), by his attorneys, on behalf of himself and those
21
     similarly situated, files this action against the defendants, and alleges upon information and belief,
22
     except for those allegations that pertain to him, which are alleged upon personal knowledge, as
23
     follows:
24
                                      SUMMARY OF THE ACTION
25
            1.      Plaintiff brings this stockholder class action on behalf of themselves and all other
26
     public stockholders of Barnes & Noble, Inc. (“Barnes & Noble” or the “Company”), against
27
     Barnes & Noble, and the Company’s Board of Directors (the “Board” or the “Individual
28
     Defendants, and collectively with Barnes & Noble, the “Defendants”), for violations of Sections

                                                -1-
                                      CLASS ACTION COMPLAINT
       Case 1:19-cv-06809-PAE Document 7 Filed 07/23/19 Page 2 of 21


 1 14(e), 14(d) and 20(a) of the Securities and Exchange Act of 1934 (the “Exchange Act”), for

 2 breaches of fiduciary duty as a result of Defendants’ efforts to sell the Company as a result of an

 3 unfair process for an unfair price, and to enjoin a Tender Offer currently scheduled to expire on

 4 August 6, 2019 in which affiliates of Elliott Advisors (UK) Limited, Chapters HoldCo Inc.

 5 (“Parent”) and Chapters Merger Sub, Inc. (“Merger Sub,” and collectively with Parent,

 6 “Chapters”) will acquire each outstanding share of Barnes & Noble common stock for $6.50 per

 7 share in cash (the “Proposed Transaction”).

 8          2.      The terms of the Proposed Transaction were memorialized in a June 24, 2019 filing

 9 with the Securities and Exchange Commission (“SEC”) on Form 8-K attaching the Amended and
10 Restated Agreement and Plan of Merger (the “Merger Agreement”).

11          3.      On July 9, 2019, Barnes & Noble filed a Solicitation/Recommendation Statement
12 on Schedule 14D-9 (the “14D-9”) with the Securities and Exchange Commission (the “SEC”) in

13 support of the Proposed Transaction.

14          4.      Defendants breached their fiduciary duties to the Company’s shareholders by
15 agreeing to the Proposed Transaction which undervalues Barnes & Noble and is the result of a

16 flawed sales process. Post-closure, Barnes & Noble shareholders will be frozen out of seeing the

17 return on their investment of any and all future profitability of Barnes & Noble.

18          5.      Further, pursuant to the terms of the Merger Agreement, upon the consummation
19 of the Proposed Transaction, Company Board Members and executive officers will be able to
20 exchange large, illiquid blocks of Company stock for massive payouts, in addition to receiving

21 cash in exchange for all outstanding and unvested options and/or other types of restricted stock

22 units. Moreover, certain Directors and other insiders will also be the recipients of lucrative change-

23 in-control agreements, triggered upon the termination of their employment as a consequence of

24 the consummation of the Proposed Transaction.            For example, the Company’s Chairman,
25 Defendant Riggio, stands to pocket over $91 million dollars from his shares. Such large paydays

26 upon the consummation of the Proposed Transaction, have clearly tainted the motivations of the

27 Board in approving it.

28


                                                -2-
                                      CLASS ACTION COMPLAINT
       Case 1:19-cv-06809-PAE Document 7 Filed 07/23/19 Page 3 of 21


 1          6.      Finally, in violation of sections 14(e) and 20(a) of the Securities and Exchange Act

 2 of 1934 (the “Exchange Act”) and their fiduciary duties, Defendants caused to be filed the

 3 materially deficient 14D-9 on July 9, 2019 with the SEC in an effort to solicit stockholders to

 4 tender their Barnes & Noble shares in favor of the Proposed Transaction. The 14D-9 is materially

 5 deficient and deprives Barnes & Noble stockholders of the information they need to make an

 6 intelligent, informed and rational decision of whether to tender their shares in favor of the Proposed

 7 Transaction. As detailed below, the 14D-9 omits and/or misrepresents material information

 8 concerning, among other things: (a) the Company’s financial projections; (b) the sales process of

 9 the Company; and (b) the data and inputs underlying the financial valuation analyses that purport
10 to support the fairness opinions provided by the Company’s financial advisors Evercore Group

11 L.L.C. (“Evercore”) and Guggenheim Securities (“Guggenheim”).

12          7.      Absent judicial intervention, the merger will be consummated, resulting in

13 irreparable injury to Plaintiff and the Class. This action seeks to enjoin the Proposed Transaction

14 or, in the event the Proposed Transaction is consummated, to recover damages resulting from

15 violation of the federal securities laws by Defendants.

16                                               PARTIES

17          8.      Plaintiff is an individual citizen of the Commonwealth of Pennsylvania. He is, and

18 at all times relevant hereto, has been a Barnes & Noble stockholder.

19          9.      Defendant Barnes & Noble is a retail bookseller, sells content, digital media, and
20 educational products in the United States. It operates through two segments, B&N Retail and

21 NOOK. The Company is incorporated in the state of Delaware and has a principal place of business

22 located at 122 Fifth Avenue, New York, New York 10011. Barnes & Noble common stock is

23 publicly traded on the NYSE under the ticker symbol “BKS.”

24          10.     Defendant Leonard Riggio (“Riggio”) has been a member of the Barnes & Noble

25 Board of Directors at all relevant times. In addition, Riggio is Chair of the Board.

26          11.     Defendant C. David Kikumoto (“Kikumoto”) has been a member of the Barnes &

27 Noble Board of Directors at all relevant times. In addition, Kikumoto has served as the Chairman

28 of the Company Board of Directors at all relevant times.


                                               -3-
                                     CLASS ACTION COMPLAINT
       Case 1:19-cv-06809-PAE Document 7 Filed 07/23/19 Page 4 of 21


 1          12.     Defendant George Campbell, Jr. (“Campbell”) has been a member of the Barnes &

 2 Noble Board of Directors at all relevant times.

 3          13.     Defendant Mark D. Carleton (“Carleton”) has been a member of the Barnes &

 4 Noble Board of Directors at all relevant times.

 5          14.     Defendant Scott S. Cowen (“Cowen”) has been a member of the Barnes & Noble

 6 Board of Directors at all relevant times.

 7          15.     Defendant William T. Dillard II (“Dillard”) has been a member of the Barnes &

 8 Noble Board of Directors at all relevant times.

 9          16.     Defendant Al Ferrara (“Ferrara”) has been a member of the Barnes & Noble Board
10 of Directors at all relevant times.

11          17.     Defendant Paul B. Guenther (“Guenther”) has been a member of the Barnes &
12 Noble Board of Directors at all relevant times.

13          18.     Defendant Patricia L. Higgins (“Higgins”) has been a member of the Barnes &
14 Noble Board of Directors at all relevant times.

15          19.     Defendant Irwin D. Simon (“Simon”) has been a member of the Barnes & Noble
16 Board of Directors at all relevant times.

17          20.     Defendant Kimberly A. Van Der Zon (“Van Der Zon”) has been a member of the
18 Barnes & Noble Board of Directors at all relevant times.

19          21.     Defendants identified in ¶¶ 10-20 are collectively referred to as the “Individual
20 Defendants.”

21          22.     Non-Party Parent is a Delaware corporation and a party to the Merger Agreement.
22          23.     Non-Party Merger Sub is a Delaware Corporation formed for the purpose of
23 effectuating the Merger Agreement.

24                                   JURISDICTION AND VENUE
25          24.     This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

26 Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

27
     violations of Sections 14(e) and Section 20(a) of the Exchange Act. This action is not a collusive
28
     one to confer jurisdiction on a court of the United States, which it would not otherwise have.

                                               -4-
                                     CLASS ACTION COMPLAINT
       Case 1:19-cv-06809-PAE Document 7 Filed 07/23/19 Page 5 of 21


 1           25.     Personal jurisdiction exists over each defendant either because the defendant

 2 conducts business in or maintains operations in this District, or is an individual who is either

 3
     present in this District for jurisdictional purposes or has sufficient minimum contacts with this
 4
     District as to render the exercise of jurisdiction over defendant by this Court permissible under
 5
     traditional notions of fair play and substantial justice.
 6
             26.     Venue is proper in this District pursuant to 28 U.S.C. § 1391, because Barnes &
 7

 8 Noble’ principal place of business is located in this District, and each of the Individual Defendants,

 9 as Company officers or directors, has extensive contacts within this District.
                                    CLASS ACTION ALLEGATIONS
10
             27.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23,
11

12 individually and on behalf of the stockholders of Barnes & Noble common stock who are being

13 and will be harmed by Defendants’ actions described herein (the “Class”). The Class specifically

14 excludes Defendants herein, and any person, firm, trust, corporation or other entity related to, or

15 affiliated with, any of the Defendants.
             28.     This action is properly maintainable as a class action because:
16

17                   a. The Class is so numerous that joinder of all members is impracticable. As of

18                       July 5, 2019, there were more than 73 million common shares of Barnes &

19                       Noble’ outstanding. The actual number of public stockholders of Barnes &

20                       Noble will be ascertained through discovery;

21                   b. There are questions of law and fact which are common to the Class, including

22                       inter alia, the following:

23                           i. Whether Defendants have violated the federal securities laws;

24                          ii. Whether Defendants made material misrepresentations and/or omitted

25                               material facts in the 14D-9; and

26                          iii. Whether Plaintiff and the other members of the Class have and will

27                               continue to suffer irreparable injury if the Proposed Transaction is

28                               consummated.


                                                 -5-
                                       CLASS ACTION COMPLAINT
       Case 1:19-cv-06809-PAE Document 7 Filed 07/23/19 Page 6 of 21


 1                  c. Plaintiff is an adequate representative of the Class, has retained competent

 2                     counsel experienced in litigation of this nature and will fairly and adequately
 3
                       protect the interests of the Class;
 4
                    d. Plaintiff’s claims are typical of the claims of the other members of the Class
 5
                       and Plaintiff does not have any interests adverse to the Class;
 6
                    e. The prosecution of separate actions by individual members of the Class would
 7

 8                     create a risk of inconsistent or varying adjudications with respect to individual

 9                     members of the Class which would establish incompatible standards of conduct
10                     for the party opposing the Class;
11
                    f. Plaintiff anticipates that there will be no difficulty in the management of this
12
                       litigation and, thus, a class action is superior to other available methods for the
13
                       fair and efficient adjudication of this controversy; and
14

15                  g. Defendants have acted on grounds generally applicable to the Class with respect

16                     to the matters complained of herein, thereby making appropriate the relief

17                     sought herein with respect to the Class as a whole.

18                   THE INDIVIDUAL DEFENDANTS’ FIDUCAIRY DUTIES

19          29.     By reason of the Individual Defendants’ positions with the Company as officers

20 and/or directors, said individuals are in a fiduciary relationship with Barnes & Noble and owe the

21 Company the duties of due care, loyalty, and good faith.

22          30.     By virtue of their positions as directors and/or officers of Barnes & Noble, the

23 Individual Defendants, at all relevant times, had the power to control and influence, and did control

24 and influence and cause Barnes & Noble to engage in the practices complained of herein.

25          31.     Each of the Individual Defendants are required to act with due care, loyalty, good

26 faith and in the best interests of the Company. To diligently comply with these duties, directors

27 of a corporation must:

28


                                               -6-
                                     CLASS ACTION COMPLAINT
     Case 1:19-cv-06809-PAE Document 7 Filed 07/23/19 Page 7 of 21


 1            a. act with the requisite diligence and due care that is reasonable under the

 2               circumstances;

 3            b. act in the best interest of the company;

 4            c. use reasonable means to obtain material information relating to a given

 5               action or decision;

 6            d. refrain from acts involving conflicts of interest between the fulfillment

 7               of their roles in the company and the fulfillment of any other roles or

 8               their personal affairs;

 9            e. avoid competing against the company or exploiting any business
10               opportunities of the company for their own benefit, or the benefit of
11               others; and
12            f. disclose to the Company all information and documents relating to the
13               company’s affairs that they received by virtue of their positions in the
14               company.
15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                         -7-
                               CLASS ACTION COMPLAINT
       Case 1:19-cv-06809-PAE Document 7 Filed 07/23/19 Page 8 of 21


 1          32.     In accordance with their duties of loyalty and good faith, the Individual

 2 Defendants, as directors and/or officers of Barnes & Noble, are obligated to refrain from:

 3                  a.     participating in any transaction where the directors’ or officers’

 4                  loyalties are divided;

 5                  b.     participating in any transaction where the directors or officers are

 6                  entitled to receive personal financial benefit not equally shared by the

 7                  Company or its public shareholders; and/or

 8                  c.     unjustly enriching themselves at the expense or to the detriment of

 9                  the Company or its shareholders.
10          33.     Plaintiff alleges herein that the Individual Defendants, separately and together, in
11 connection with the Proposed Transaction, violated, and are violating, the fiduciary duties they

12 owe to Barnes & Noble, Plaintiff and the other public shareholders of Barnes & Noble, including

13 their duties of loyalty, good faith, and due care.

14          34.     As a result of the Individual Defendants’ divided loyalties, Plaintiff and Class
15 members will not receive adequate, fair or maximum value for their Barnes & Noble common

16 stock in the Proposed Transaction.

17                                  SUBSTANTIVE ALLEGATIONS
18 Company Background

19          35.     Barnes & Noble together with its subsidiaries, provides air medical emergency
20 transport services and systems in the United States. The company operates in the Air Medical

21 Services (AMS), Tourism, and United Rotorcraft (UR) segments.

22          36.     The Company’s AMS segment provides air medical transportation services to the
23 general population as an independent service, as well as to hospitals and other institutions under

24 operating agreements. Its services include medical care, aircraft operation and maintenance,

25 communications and dispatch, and medical billing and collections. As of December 31, 2016, this

26 segment’s aircraft fleet consisted of 369 company-owned aircraft and 76 leased aircraft, as well as

27 49 aircraft owned by AMS customers and operated by the company under contracts with them.

28


                                                -8-
                                      CLASS ACTION COMPLAINT
      Case 1:19-cv-06809-PAE Document 7 Filed 07/23/19 Page 9 of 21


 1          37.    The Company’s Tourism segment provides aerial tours and charter flights,

 2 primarily focusing on Grand Canyon and Hawaiian Island tours. It markets its tours through

 3 Websites, as well as through various channel partners, such as online booking companies, hotels,

 4 resorts, and cruise operators. This segment operates 63 helicopters and 2 fixed wing aircraft under

 5 three Part 135 Air Carrier Certificates.

 6          38.    Barnes & Noble’ UR segment designs, manufactures, installs, and certifies multi-

 7 mission interiors, and other aerospace and medical transport products for domestic and

 8 international customers. This segment also offers quality assurance and certification services.

 9          39.    Barnes & Noble has shown sustained solid financial performance. For example, in
10 its financial report for the fourth quarter 2016, the Company reported a revenue increase of 9.2%,

11 from $272.4 million to $297.5 million. Additionally, the Company showed an increase in non-

12 GAAP Adjusted EBITDA from continuing operations of 1.2%.

13          40.    Speaking on these positive results, Company Chairman and Defendant Todd spoke
14 positively about the Company’s financial plan and its positive implementation, stating, “Patient

15 transports rebounded in the fourth quarter, increasing 11.1% in total and 1.5% on a same-base

16 basis as the Company benefited from changes implemented towards the end of the third quarter

17 and early in the fourth quarter and from more normal weather. We remain focused on driving

18 shareholder value by improving the utilization of the Company’s assets, increasing its net revenue

19 per transport through improvements in the Company’s revenue cycle operations and increasing the
20 percent of commercial claims that are in network, growing the Company’s air medical footprint,

21 and increasing the revenue and profitability of the Tourism operations.”

22          41.    These recent financial results are just the latest results showcasing a trend of
23 financial success for Barnes & Noble, as evidenced by the Company’s second quarter 2016

24 financials, released on August 4, 2016. Notable highlights from these financial results included a

25 revenue increase of 11.0% from $263.6 million to $292.6 million and an increase of 7.0% in

26 EBITDA from continuing operations, from $71.2 million to $76.2 million. Speaking on these

27 positive results, Defendant Todd commented on the Company’s positive upward trajectory

28 affirming that the Company “continued to grow”.


                                              -9-
                                    CLASS ACTION COMPLAINT
      Case 1:19-cv-06809-PAE Document 7 Filed 07/23/19 Page 10 of 21


 1         42.     Despite this upward trajectory and glowing pronouncements by management,

 2 success, the Individual Defendants have caused Barnes & Noble to enter into the Proposed

 3 Transaction with American Securities, thereby depriving Plaintiff and other public stockholders of

 4 the Company the opportunity to reap the benefits of Barnes & Noble’ present and future success.

 5 The Proposed Transaction

 6         43.     On June 7, 2019, Barnes & Noble issued a press release announcing that Barnes &

 7 Noble had agreed to be acquired by Elliott in the Proposed Transaction. The press release states

 8 in relevant part:

 9         NEW YORK & LONDON--(BUSINESS WIRE)--Barnes & Noble, Inc.
           (NYSE:BKS, “Barnes & Noble”) announces today that it has entered into a
10         definitive agreement to be acquired by funds advised by Elliott Advisors (UK)
           Limited (“Elliott”) for $6.50 per share in an all-cash transaction valued at
11         approximately $683 million, including the assumption of debt.

12         Elliott’s acquisition of Barnes & Noble, the largest retail bookseller in the United
           States, follows its June 2018 acquisition of Waterstones, the largest retail bookseller
13         in the United Kingdom. James Daunt, CEO of Waterstones, will assume also the
           role of CEO of Barnes & Noble following the completion of the transaction and
14         will be based in New York.

15         The $6.50 per share purchase price represents a 43% premium to the 10-day volume
           weighted average closing share price of Barnes & Noble’s common stock ended
16         June 5, 2019, the day before rumors of a potential transaction were reported in the
           media.
17
           The announced transaction with Elliott is the culmination of an extensive Strategic
18         Alternative Review conducted by the Special Committee of the Barnes & Noble
           Board of Directors, which was announced on October 3, 2018. The Board of
19         Directors of Barnes & Noble unanimously approved the transaction and
           recommend the transaction to Barnes & Noble shareholders. Leonard Riggio, the
20         Founder and Chairman of Barnes & Noble, has also entered into a voting agreement
           in support of the transaction.
21
           Barnes & Noble serves 627 different communities across all 50 states, where it
22         remains the #1 bookseller in the United States. Elliott seeks to build upon this strong
           foundation as it addresses the significant challenges facing the bricks and mortar
23         book retail space, applying a model that successfully turned around Waterstones
           over the past decade.
24
           Following the close of the transaction, Elliott will own both Barnes & Noble and
25         Waterstones, and while each bookseller will operate independently, they will share
           a common CEO and benefit from the sharing of best practice between the
26         companies. Waterstones has successfully restored itself to sales growth and
           sustainable profitability, based on a strategy of investment in their store estate and
27         the empowerment of local bookselling teams. Under Daunt’s leadership and
           Elliott’s stewardship, this commitment to bookselling excellence will strengthen
28         the ability of both companies to navigate with success a rapidly changing retail
           landscape.

                                              - 10 -
                                     CLASS ACTION COMPLAINT
     Case 1:19-cv-06809-PAE Document 7 Filed 07/23/19 Page 11 of 21


 1
         With respect to today’s announcement, Leonard Riggio, Founder and Chairman of
 2       Barnes & Noble, stated, “We are pleased to have reached this agreement with
         Elliott, the owner of Waterstones, a bookseller I have admired over the years. In
 3       view of the success they have had in the bookselling marketplace, I believe they are
         uniquely suited to improve and grow our company for many years ahead. I am also
 4       confident that James Daunt has the leadership ability and experience necessary to
         lead this great organization. I will do everything I can to help him make the
 5       transition smooth. Having been the leader of Barnes & Noble for 54 years, I have
         had the privilege of working with the very best people in all the world of
 6       bookselling, including our great store managers and booksellers, who work in our
         stores. It is they who have made Barnes & Noble the #1 most reputable retailer in
 7       America. My profound thanks, as well, to the entire publishing world, with whom
         we have shared a great relationship over the years, and the many suppliers who
 8       have provided vital services. Finally, to our tens of millions of wonderful customers
         and Members, it has been a privilege to serve them.”
 9
         In anticipation of his new CEO role at Barnes & Noble, James Daunt added, “I look
10       forward greatly to working with the booksellers at Barnes & Noble. Physical
         bookstores the world over face fearsome challenges from online and digital. We
11       meet these with investment and with all the more confidence for being able to draw
         on the unrivalled bookselling skills of these two great companies. As a place in
12       which to choose a book, and for the sheer pleasure of visiting, we know that a good
         bookstore has no equal. I thank Mr. Riggio for his confidence, and I am grateful to
13       Elliott for their commitment to support the continued transformation at
         Waterstones, and now also the same at Barnes & Noble.”
14
         Paul Best, Portfolio Manager and Head of European Private Equity at Elliott, added,
15       “Our investment in Barnes & Noble, following our investment last year in
         Waterstones, demonstrates our conviction that readers continue to value the
16       experience of a great bookstore. We would like to acknowledge the contributions
         of Founder and Chairman Leonard Riggio and his team for creating the leading
17       bookstore company in the United States. We look forward to working with James
         Daunt and the Barnes & Noble community of readers, members and booksellers as
18       they start an exciting new chapter.”

19       The transaction is subject to customary closing conditions, including the receipt of
         regulatory and stockholder approval, and is expected to close in the third quarter of
20       2019. The merger agreement provides for the acquisition to be consummated
         through a merger structure. However, the parties expect to amend the agreement to
21       utilize a tender offer structure, which is expected to reduce the time to closing by a
         number of weeks.
22
         Dividend
23
         Barnes & Noble also announced that it has declared a quarterly cash dividend of
24       $0.15 per share, payable on August 2, 2019 to stockholders of record at the close
         of business on July 5, 2019.
25
         Fiscal 2019 Year-End Earnings Announcement
26
         Barnes & Noble separately announced that it will be reporting its fiscal 2019 fourth
27       quarter and year-end financial results on June 19, 2019.

28       Advisors


                                           - 11 -
                                  CLASS ACTION COMPLAINT
      Case 1:19-cv-06809-PAE Document 7 Filed 07/23/19 Page 12 of 21


 1           Evercore is acting as financial advisor and Baker Botts L.L.P. is acting as legal
             advisor to the Special Committee of Barnes & Noble and Guggenheim Securities
 2           LLC is acting as financial advisor and Paul, Weiss, Rifkind, Wharton & Garrison
             LLP is acting as legal advisor to the Board of Directors of Barnes & Noble. Credit
 3           Suisse Securities L.L.C. is acting as financial advisor and Debevoise & Plimpton
             LLP is acting as legal advisor to Elliott.
 4
     The Inadequate Merger Consideration
 5
             44.      Significantly, analyst expectations, the Company’s strong market position,
 6
     extraordinary growth, and positive future outlook, establish the inadequacy of the merger
 7
     consideration.
 8
             45.      First, the merger consideration is well below the Company’s 52-week high of $7.81.
 9
             46.      Next, significant shareholders of the Company believe that the deal undervalues the
10
     Company. For example, Richard Schottenfeld, whose affiliates own approximately 3.5% of the
11
     outstanding shares, and who has encouraged management to seek a sale, filed a Schedule 13D on
12
     June 13, 2019, stating, in part, “The Reporting Persons are of the view that the Company is worth
13
     considerably more than the agreed-upon sale price, and believe that the special committee,
14
     including its Chairman, Mark Carlton, has failed in its duty to maximize value for shareholders.
15
     In light of recent press reports and market speculation of various parties seeking to collaborate for
16
     purposes of submitting a topping bid, the Reporting Persons strongly urge the special committee
17
     to reevaluate its approach and afford all interested parties the ability to communicate and
18
     coordinate their efforts for the purpose of submitting a superior bid that better represents the fair
19
     value of the Company. Further to the foregoing, the Reporting Persons and their representatives
20
     may engage in discussions with members of management and/or the board of directors of the
21
     Company, other current or prospective shareholders, industry analysts, potential bidders,
22
     investment and financing professionals and other third parties regarding a sale of the Company.”
23
             47.      Moreover, post-closure, Barnes & Noble stockholders will be completely cashed
24
     out from any and all ownership interest in the Company, forever foreclosing them from receiving
25
     any future benefit in their investment as Barnes & Noble continues on its upward financial
26
     trajectory.
27
             48.      It is clear from these statements and the facts set forth herein that this deal is
28
     designed to maximize benefits for Elliott at the expense of Barnes & Noble and Barnes & Noble

                                                - 12 -
                                       CLASS ACTION COMPLAINT
      Case 1:19-cv-06809-PAE Document 7 Filed 07/23/19 Page 13 of 21


 1 stockholders, which clearly indicates that Barnes & Noble stockholders were not an overriding

 2 concern in the formation of the Proposed Transaction.

 3 Potential Conflicts of Interest

 4             49.    The deal itself was likely also tainted by the self-interest of the Individual

 5 Defendants.

 6             50.    For example, certain employment agreements with several Barnes & Noble officers

 7 or directors are entitled to severance packages should their employment be terminated under

 8 certain circumstances. These ‘golden parachute’ packages are significant, and will grant each

 9 director or officer entitled to them at the very least, hundreds of thousands of dollars, compensation
10 not shared by Barnes & Noble’ common stockholders.

11             51.    The following table sets forth the Golden Parachute compensation for certain
12 Barnes & Noble directors and officers, as well as their estimated value payable:

13                                                                                     Perquisites/
                                                                 Cash       Equity      Benefits
     Name(1)                                                     ($)(2)     ($)(3)        ($)(4)      Total ($)
14 Named Executive Officers
     Leonard Riggio                                                  —           —           —              —
15 Allen W. Lindstrom                                          3,233,836   1,358,598      44,009      4,636,443
     Mary Ellen Keating                                        2,735,694     509,477      19,776      3,264,947
16 William E. Wood                                             2,947,068   1,018,947      44,889      4,010,904

17
               52.    It is no wonder that given the extremely lucrative profits for themselves, the Board
18
     allowed the Company to be sold far under its proper value in order to secure a quick sale.
19
               53.    Thus, while the Proposed Transaction is not in the best interests of Barnes & Noble’
20
     stockholders, it will produce lucrative benefits for the Company’s officers and directors.
21
     The Materially Misleading and/or Incomplete Preliminary 14D-9
22
               54.    On July 9, 2019, Barnes & Noble filed with the SEC a materially misleading and
23
     incomplete 14D-9 that failed to provide the Company’s stockholders with material information
24
     and/or provides them with materially misleading information critical to the total mix of
25
     information available to the Company’s stockholders concerning the financial and procedural
26
     fairness of the Proposed Transaction.
27

28


                                                - 13 -
                                       CLASS ACTION COMPLAINT
      Case 1:19-cv-06809-PAE Document 7 Filed 07/23/19 Page 14 of 21


 1          Omissions and/or Material Misrepresentations Concerning Barnes & Noble’ Financial

 2          Projections

 3          55.    The 14D-9 fails to provide material information concerning financial projections

 4 provided by Barnes & Noble’ management, reviewed with Barnes & Noble’ and relied upon by

 5 Evercore and Guggenheim in their analyses. Courts have uniformly stated that “projections … are

 6 probably among the most highly-prized disclosures by investors. Investors can come up with their

 7 own estimates of discount rates or [] market multiples. What they cannot hope to do is replicate

 8 management’s inside view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders

 9 Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).
10          56.    The 14D-9 fails to disclose both Unlevered Free Cash Flows (“UFCF”), or the
11 underlying line items associated therewith.

12          57.    Without accurate projection data presented in the 14D-9, Plaintiff and other
13 stockholders of Barnes & Noble are unable to properly evaluate the Company’s true worth, the

14 accuracy of Evercore’s or Guggenheim’s financial analyses, or make an informed decision whether

15 to tender their Company stock in the Proposed Transaction.

16          Omissions and/or Material Misrepresentations Concerning the Sales Process leading up

17          to the Proposed Transaction

18          58.    Specifically, the 14D-9 fails to provide material information concerning the process

19 conducted by the Company and the events leading up to the Proposed Transaction. In particular,
20 the 14D-9 fails to disclose:

21                     a. The specific facts and reasoning related to the reasons why the Company

22                     determined it necessary to retain both Evercore and Guggenheim; and related

23                     thereto, (i) the criteria or circumstances under which the Company will pay any

24                     additional “discretionary fee” to Evercore, and (ii) previous services provided

25                     by Guggenheim to the Company and Elliot and the amounts paid to

26                     Guggenheim for such services.

27          Omissions and/or Material Misrepresentations Concerning the Financial Analyses by

28          Evercore and Guggenheim


                                             - 14 -
                                    CLASS ACTION COMPLAINT
      Case 1:19-cv-06809-PAE Document 7 Filed 07/23/19 Page 15 of 21


 1          59.     In the 14D-9, Evercore and Guggenheim describe their respective fairness opinions

 2 and the various valuation analyses performed to render such opinions. However, the descriptions

 3 fail to include necessary underlying data, support for conclusions, or the existence of, or basis for,

 4 underlying assumptions. Without this information, one cannot replicate the analyses, confirm the

 5 valuations or evaluate the fairness opinions.

 6          60.     For example, the 14D-9 does not disclose material details concerning the analyses

 7 performed by Evercore in connection with the Proposed Transaction, including (among other

 8 things):

 9                  a. Illustrative Net Present Value of Future Stock Price Analyses:
10                     With respect to Evercore’s analysis, the 14D-9 fails to disclose:

11                          i. Estimated Debt and the number of fully diluted shares used by Evercore

12                             for the Company;

13                         ii. The specifics inputs and assumptions utilized to derive the discount

14                             rates of 11.5% to 12.5%.

15                  b. Illustrative Discounted Cash Flow Analysis

16                     With respect to Evercore’ Illustrative Discounted Cash Flow Analysis, the 14D-

17                     9 fails to disclose:

18                          i. UFCF and related line items;

19                         ii. Average Net Debt utilized;
20                        iii. The specifics inputs and assumptions utilized to derive the discount rate

21                             range of 9.5%-10.5% used in the analysis;

22                         iv. The terminal values calculated;

23                         v. The basis for the applying terminal year EV to EBITDA multiples of

24                             3.0x-4.0x and a perpetuity growth rate range of (3.0)% - 0.0%.

25          61.     Furthermore, the 14D-9 does not disclose material details concerning the analyses

26 performed by Guggenheim in connection with the Proposed Transaction, including (among other

27 things):

28                  a. Discounted Cash Flow Analysis


                                              - 15 -
                                     CLASS ACTION COMPLAINT
      Case 1:19-cv-06809-PAE Document 7 Filed 07/23/19 Page 16 of 21


 1                      With respect to Guggenheim’s Discounted Cash Flow Analysis, the 14D-9 fails

 2                      to disclose:

 3                          i. The UFCF derived by Evercore if different from the UFCF derived by

 4                              the Company Forecasts.

 5                          ii. How, if at all, Guggenheim utilized the Company’s NOLs in this

 6                              analysis.

 7                         iii. The specifics inputs and assumptions utilized to derive the discount rate

 8                              range of 9.5%-10.5% used in the analysis.

 9                         iv. The terminal values calculated.
10                          v. The basis for the applying a perpetuity growth rate range of 1.0%-2.5%.
11                  b. Selected Transactions Analysis

12                      With respect to Guggenheim’s Selected Transactions Analysis, the 14D-9 fails

13                      to disclose:

14                          i. The objective selection criteria and the observed transaction by

15                              transaction multiples and metrics examined.

16                          ii. The individual transaction values for each of the selected transactions.

17          62.     Without the omitted information identified above, Barnes & Noble’ public

18 stockholders are missing critical information necessary to evaluate whether the proposed

19 consideration truly maximizes stockholder value and serves their interests. Moreover, without the
20 key financial information and related disclosures, Barnes & Noble’ public stockholders cannot

21 gauge the reliability of the fairness opinion and the Board’s determination that the Proposed

22 Transaction is in their best interests.

23                                             FIRST COUNT

24                                 Claim for Breach of Fiduciary Duties

25                                 (Against the Individual Defendants)

26          63.     Plaintiff repeats all previous allegations as if set forth in full herein.

27          64.     The Individual Defendants have violated their fiduciary duties of care, loyalty and

28 good faith owed to Plaintiffs and the Company’s public shareholders.


                                                - 16 -
                                       CLASS ACTION COMPLAINT
      Case 1:19-cv-06809-PAE Document 7 Filed 07/23/19 Page 17 of 21


 1          65.     By the acts, transactions and courses of conduct alleged herein, Defendants,

 2 individually and acting as a part of a common plan, are attempting to unfairly deprive Plaintiff and

 3 other members of the Class of the true value of their investment in Barnes & Noble.

 4          66.     As demonstrated by the allegations above, the Individual Defendants failed to

 5 exercise the care required, and breached their duties of loyalty and good faith owed to the

 6 shareholders of Barnes & Noble by entering into the Proposed Transaction through a flawed and

 7 unfair process and failing to take steps to maximize the value of Barnes & Noble to its public

 8 shareholders.

 9          67.     Indeed, Defendants have accepted an offer to sell Barnes & Noble at a price that
10 fails to reflect the true value of the Company, thus depriving shareholders of the reasonable, fair

11 and adequate value of their shares.

12          68.     Moreover, the Individual Defendants breached their duty of due care and candor by
13 failing to disclose to Plaintiff and the Class all material information necessary for them to make

14 an informed vote on whether to approve the Merger.

15          69.     The Individual Defendants dominate and control the business and corporate affairs
16 of Barnes & Noble, and are in possession of private corporate information concerning Barnes &

17 Noble’s assets, business and future prospects. Thus, there exists an imbalance and disparity of

18 knowledge and economic power between them and the public shareholders of Barnes & Noble

19 which makes it inherently unfair for them to benefit their own interests to the exclusion of
20 maximizing shareholder value.

21          70.     By reason of the foregoing acts, practices and course of conduct, the Individual
22 Defendants have failed to exercise due care and diligence in the exercise of their fiduciary

23 obligations toward Plaintiff and the other members of the Class.

24          71.     As a result of the actions of the Individual Defendants, Plaintiff and the Class will
25 suffer irreparable injury in that they have not and will not receive their fair portion of the value of

26 Barnes & Noble’s assets and have been and will be prevented from obtaining a fair price for their

27 common stock.

28


                                               - 17 -
                                      CLASS ACTION COMPLAINT
      Case 1:19-cv-06809-PAE Document 7 Filed 07/23/19 Page 18 of 21


 1          72.     Unless the Individual Defendants are enjoined by the Court, they will continue to

 2 breach their fiduciary duties owed to Plaintiff and the members of the Class, all to the irreparable

 3 harm of the Class.

 4          73.     Plaintiff and the members of the Class have no adequate remedy at law. Only

 5 through the exercise of this Court’s equitable powers can Plaintiff and the Class be fully protected

 6 from the immediate and irreparable injury which Defendants’ actions threaten to inflict.

 7                                           SECOND COUNT

 8                           Violations of Section 14(e) of the Exchange Act

 9                                        (Against All Defendants)
10          74.     Plaintiff repeats all previous allegations as if set forth in full herein.

11          75.     Defendants have disseminated the 14D-9 with the intention of soliciting
12
     stockholders to tender their shares in favor of the Proposed Transaction.
13
            76.     Section 14(e) of the Exchange Act provides that in the solicitation of shares in a
14
     tender offer, “[i]t shall be unlawful for any person to make any untrue statement of a material fact
15

16 or omit to state any material fact necessary in order to make the statements made, in the light of

17 the circumstances under which they are made, not misleading[.]”

18          77.      The 14D-9 was prepared in violation of Section 14(e) because it is materially
19 misleading in numerous respects and omits material facts, including those set forth above.
20
     Moreover, in the exercise of reasonable care, Defendants knew or should have known that the
21
     14D-9 is materially misleading and omits material facts that are necessary to render them non-
22
     misleading.
23

24          78.     The Individual Defendants had actual knowledge or should have known of the

25 misrepresentations and omissions of material facts set forth herein.

26          79.     The Individual Defendants were at least negligent in filing a 14D-9 that was
27 materially misleading and/or omitted material facts necessary to make the 14D-9 not misleading.

28


                                               - 18 -
                                      CLASS ACTION COMPLAINT
      Case 1:19-cv-06809-PAE Document 7 Filed 07/23/19 Page 19 of 21


 1          80.     The misrepresentations and omissions in the 14D-9 are material to Plaintiff and the

 2 Class, and Plaintiff and the Class will be deprived of his entitlement to decide whether to tender

 3 his shares on the basis of complete information if such misrepresentations and omissions are not

 4 corrected prior to the expiration of the tender offer period regarding the Proposed Transaction.

 5                                             THIRD COUNT

 6                           Violations of Section 20(a) of the Exchange Act

 7                                  (Against all Individual Defendants)

 8          81.     Plaintiff repeats all previous allegations as if set forth in full herein.

 9          82.     The Individual Defendants were privy to non-public information concerning the
10
     Company and its business and operations via access to internal corporate documents, conversations
11
     and connections with other corporate officers and employees, attendance at management and
12
     Board meetings and committees thereof and via reports and other information provided to them in
13

14 connection therewith. Because of their possession of such information, the Individual Defendants

15 knew or should have known that the 14D-9 was materially misleading to Company stockholders.

16          83.     The Individual Defendants were involved in drafting, producing, reviewing and/or
17 disseminating the materially false and misleading statements complained of herein. The Individual

18
     Defendants were aware or should have been aware that materially false and misleading statements
19
     were being issued by the Company in the 14D-9 and nevertheless approved, ratified and/or failed
20
     to correct those statements, in violation of federal securities laws. The Individual Defendants were
21

22 able to, and did, control the contents of the 14D-9. The Individual Defendants were provided with

23 copies of, reviewed and approved, and/or signed the 14D-9 before its issuance and had the ability

24 or opportunity to prevent its issuance or to cause it to be corrected.

25
            84.     The Individual Defendants also were able to, and did, directly or indirectly, control
26
     the conduct of Barnes & Noble’ business, the information contained in its filings with the SEC,
27
     and its public statements. Because of their positions and access to material non-public information
28


                                               - 19 -
                                      CLASS ACTION COMPLAINT
      Case 1:19-cv-06809-PAE Document 7 Filed 07/23/19 Page 20 of 21


 1 available to them but not the public, the Individual Defendants knew or should have known that

 2 the misrepresentations specified herein had not been properly disclosed to and were being

 3
     concealed from the Company’s stockholders and that the 14D-9 was misleading. As a result, the
 4
     Individual Defendants are responsible for the accuracy of the 14D-9 and are therefore responsible
 5
     and liable for the misrepresentations contained herein.
 6
            85.     The Individual Defendants acted as controlling persons of Barnes & Noble within
 7

 8 the meaning of Section 20(a) of the Exchange Act. By reason of their position with the Company,

 9 the Individual Defendants had the power and authority to cause Barnes & Noble to engage in the
10 wrongful conduct complained of herein. The Individual Defendants controlled Barnes & Noble

11 and all of its employees. As alleged above, Barnes & Noble is a primary violator of Section 14 of

12 the Exchange Act and SEC Rule 14d-9. By reason of their conduct, the Individual Defendants are

13 liable pursuant to section 20(a) of the Exchange Act.

14          WHEREFORE, Plaintiff demands injunctive relief, in his favor and in favor of the Class,

15 and against the Defendants, as follows:
                  A.     Ordering that this action may be maintained as a class action and certifying
16

17                         Plaintiff as the Class representatives and Plaintiff’s counsel as Class

18                         counsel;
19                  B.     Enjoining the Proposed Transaction;
20
                    C.     In the event defendants consummate the Proposed Transaction, rescinding
21
                           it and setting it aside or awarding rescissory damages to Plaintiff and the
22
                           Class;
23

24                  D.     Declaring and decreeing that the Merger Agreement was agreed to in breach

25                         of the fiduciary duties of the Individual Defendants and is therefore

26                         unlawful and unenforceable;
27                  E.     Directing the Individual Defendants to exercise their fiduciary duties to
28
                           commence a sale process that is reasonably designed to secure the best

                                               - 20 -
                                      CLASS ACTION COMPLAINT
     Case 1:19-cv-06809-PAE Document 7 Filed 07/23/19 Page 21 of 21


 1                        possible consideration for Barnes & Noble and obtain a transaction which

 2                        is in the best interests of Barnes & Noble and its shareholders;
 3
                 F.       Directing defendants to account to Plaintiff and the Class for damages
 4
                          sustained because of the wrongs complained of herein;
 5
                 G.       Awarding Plaintiff the costs of this action, including reasonable allowance
 6
                          for Plaintiff’s attorneys’ and experts’ fees; and
 7

 8               H.       Granting such other and further relief as this Court may deem just and

 9                        proper.
10                                  DEMAND FOR JURY TRIAL
11            Plaintiff hereby demands a jury on all issues which can be heard by a jury.
12

13 Dated: July 22, 2019                          BRODSKY & SMITH, LLC
14
                                                 /s/ Evan J. Smith
15                                               Evan J. Smith
                                                 240 Mineola Boulevard
16                                               First Floor
                                                 Mineola, NY 11501
17                                               Telephone:     516.741.4977
18                                               Facsimile:     516.741.0626
                                                 esmith@brodskysmith.com
19
20                                               Attorneys for Plaintiff
21

22

23

24

25

26

27

28


                                             - 21 -
                                    CLASS ACTION COMPLAINT
